Citation Nr: 1758224	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-32 677	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1956 to April 1959, from July 1959 to April 1971, and from April 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and August 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an August 2014 rating decision, the RO denied service connection for bilateral hearing loss and TDIU.  In January 2015, the RO denied service connection for bilateral hearing loss, which the Veteran appealed.  During the pendency of this appeal, the RO granted service connection for bilateral hearing loss in an August 2017 rating decision.  

The Veteran submitted a statement in September 2017 contending that he is entitled to an initial rating in excess of 30 percent.  The Board notes that the RO issued a separate rating decision in October 2017 in response to the Veteran's statement.  Nevertheless, the Board construes this as a timely notice of disagreement in response to the initial 30 percent rating of September 2017.   Accordingly, the matter must be remanded for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim for TDIU, which is part of his increased rating claim, must also be remanded as it is inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As mentioned in the introduction, the AOJ granted service connection for bilateral hearing loss and assigned a 30 percent rating in an August 2017 rating decision.  Veteran filed a timely NOD in response to the August 2017 rating decision in September 2017.  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance. 38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the claim seeking an increased rating for bilateral hearing loss. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Service connection is currently in effect for bilateral hearing loss and tinnitus.  As indicated by the Veteran in his statements, the rating assigned to his bilateral hearing loss disability affects the considering of the TDIU claim.  Thus, adjudication of the TDIU claim must also be deferred pending resolution of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for an initial rating in excess of 30 percent for bilateral hearing loss. The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning the schedular rating assigned to the hearing loss disability.  38 C.F.R. § 20.302(b).  If an appeal is perfected in this matter, the issue of a rating in excess of 30 percent for service-connected hearing loss should be returned to the Board, if otherwise in order.

2.  After directive #1 is completed and either the Veteran has perfected the schedular rating for bilateral hearing loss appeal or the time allowed for him to perfect the appeal has elapsed, the issue of entitlement to TDIU should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




